Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “preferably” found in line 4 of claim 1, makes it unclear what the generator is made of.  Claims 2-10 are likewise rejected due to their dependence.  Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (CN102801264).

As to claim 1, Wei et al. teach:
1. Synchronic generator (figure 1 below), multi-segment, having multiple rotor plates 11-14 with permanent magnets 21 mounted on a main shaft 1 and multiple stator segments 31-36 with phase winding 41-43 set between the rotor plates, characterized in that it has a body (1) in the form of an open frame structure with a polygonal base (the clamps 15 & 16 are polygonal), made preferably of hollow profiles, connected removably with a clamp 15 & 16, where first stator segments (31 & 32) and further stator segments (33-36) are mounted on threaded pins (74 & 75), connected removably to the arms (corners of the segments are considered as arms, see stator segments 31-36) of the base and the arms (corners of the clamps are considered as arms, see stator clamps 15 & 16) of the clamp (15 & 16), set on a circle larger than the diameter of a first rotor plate (since the corners are outside of the periphery [rotor plates are circular disks inside of the corners of the clamps and segments]) and further rotor plates (11-14), coaxially to the main shaft (1), and the first stator segments (31-36) are fixed with nuts (76-79).

    PNG
    media_image1.png
    740
    712
    media_image1.png
    Greyscale

As to claim 3/1, Wei et al. teach:
3. Synchronic generator, multi-segment, according to claims 1 and 2 characterized in that inside the first stator segment a phase winding is placed.

As to claim 7/1, Wei et al. teach:
7. Synchronic generator, multi-segment, according to claim 4, characterized in that every ring of the phase windings has separate current outlets (since every coil has a winding start and winding end, the condition is satisfied).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. in view of Zhu et al. (US 20060022552).

As to claim 2/1, Wei et al. has been discussed above, re claim 1; but does not teach that the second rotor plates placed between the first stator segments have permanent magnets fixed on both sides of said second rotor plates.

Zhu et al. teach that the second rotor plates 20C placed between the first stator segments 32L & 32R have permanent magnets 25i fixed on both sides of said second rotor plates to increase torque on both outer stators as opposed to having magnets on one side effecting one stator.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wei et al. so that the second rotor plates placed between the first stator segments have permanent magnets fixed on both sides of said second rotor plates, as taught by Zhu et al. so as to increase the torque on both stators.


Zhu et al. teach that third rotor plates and the fourth rotor plates have at least two circles of the permanent magnets to increase torque on both outer stators as opposed to having magnets on one side effecting one stator.

    PNG
    media_image2.png
    758
    660
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wei et al. so that 

As to claim 5/1, Wei et al. has been discussed above, re claim 1; but does not teach that fourth rotor plates have at least two rings of permanent magnets fixed on both sides.

Zhu et al. teach that fourth rotor plates have at least two rings of permanent magnets fixed on both sides to increase torque on both outer stators as opposed to having magnets on one side effecting one stator (figure above).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wei et al. so that fourth rotor plates have at least two rings of permanent magnets fixed on both sides, as taught by Zhu et al. so as to increase the torque on both stators.

As to claim 9/4, Wei et al. has been discussed above, re claim 4; but does not teach that the phase outlets of each subsequent ring of windings are a separate power circuit.  However, Zhu et al. teach that the windings are in delta which means that each of the stator rings are their own power source (figure below).

    PNG
    media_image3.png
    887
    637
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wei et al. so that the phase outlets of each subsequent ring of windings are a separate power circuit, as taught by Zhu et al. so as to increase the torque on both stators.

As to claim 10/4, Wei et al. has been discussed above, re claim 4; but does not teach that the rotor plates and stator segments are made of composite materials.  However, Zhu et al. teach that the rotor plates and stator segments are made of composite materials (rotor made of aluminum and another agent and stator made of silicon steel which is a composite, see para 0023 and 0024).

    PNG
    media_image3.png
    887
    637
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wei et al. so that the rotor plates and stator segments are made of composite materials, as taught by Zhu et al. so as to increase the torque on both stators.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. in view of Zhu et al. & Anderson et al. (US 20140265738).

As to claim 6/1, Wei et al. has been discussed above, re claim 1; but does not teach that second stator segments have at least two rings and of the phase windings, 

Zhu et al. teach that stator segments 32L have at least two rings 34L1 & 34L13 and of the phase windings 35L1 & 35L13, where the number of windings of each ring and is dividable by three (evidenced by there being at least 6 coils) to increase torque on both outer stators as opposed to having magnets on one side effecting one stator.

Andersen et al. teach that additionally the second stator segments are stabilised on a second main shaft 142 with third bearings 260 to give the added function of controlling gears 262.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wei et al. so that second stator segments have at least two rings and of the phase windings, where the number of windings of each ring and is dividable by three, and additionally the second stator segments are stabilised on a second main shaft with third bearings, as taught by Zhu et al. & Anderson et al., so as to increase the torque on both stators and provide the added function of controlling gears.



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. in view of Wei et al. in view of Sromin (US 20150229173).

As to claim 8/7, Wei et al. has been discussed above, re claim 1; but does not teach that the first three-phase outlets of the windings of first ring of all second stator segments are interconnected in series and/or parallel, and the second outlets of further rings of phase windings are interconnected in series and/or parallel.

Sromin teaches that windings of a high voltage-low current application are wound in series while windings of a high current-low voltage are wound in parallel.  A routineer would have readily designed the windings of the stator of Wei et al. so that the first three-phase outlets of the windings of first ring of all second stator segments are interconnected in series and/or parallel, and the second outlets of further rings of phase windings are interconnected in series and/or parallel for either high voltage-low current or high current-low voltage.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wei et al. so that the first three-phase outlets of the windings of first ring of all second stator segments are interconnected in series and/or parallel, and the second outlets of further rings of phase windings are interconnected in series and/or parallel, as taught by Sromin so as to make the windings suitable for high voltage-low current or high current-low voltage applications.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832